Title: Abigail Adams to Abigail Adams Smith, 29 May 1788
From: Adams, Abigail
To: Smith, Abigail Adams


        
          Ship Lucretia, May 29th, 1788.
          My Dear Daughter:
        
        I hope you are safe landed at Jamaica, before this time, with Mr. Smith and my sweet boy; how often have I thought of him, amidst the turbulent waves, which have so frequently encompassed us upon our passage, and prayed that you might have met with more prosperous gales, and a shorter passage than has fallen to our share. On the 20th of April we embarked from Cowes, from whence I wrote you; we had the wind fair only until we past the Needles, when it came directly ahead, but the tide assisted us, and we strove to work out of the channel until Monday night, when it blew so hard as to oblige us to put into Portland; here we remained a whole week, the same wind prevailing. This place is just by Weymouth, so that our gentlemen went twice on shore during the week; I did not venture, as the wind blew very high. After a week lying here, the wind changed, and we sailed with a northeaster; this lasted us just long enough to carry us out of the channel, when the west wind set in, and alternately we have had a violent blow, squalls, and then calms, from that day to the present; sometimes we have been obliged to lie to, and once to put in our dead-lights; fortunately our ship is much easier than Hyde’s, or as the weather has been much worse, I know not what I should have done. ’Tis agreed by all the hands, that they never knew so blustering a May. We have met with several ships, with which we have spoken; and one morning after a very heavy wind we espied a ship in distress, having lost her masts; we steered immediately for her, and found her to be an American ship, captain M——, called the Thomas and Sally, bound to Baltimore. We lay to, and sent hands on board of her, to assist in getting up another mast. We sent our old doctor on board to bleed two men, much hurt by the fall of their masts; and Mr. Boyd, one of our passengers, said he would go on board and see if there were any passengers; as the sea ran high I thought it was rather dangerous, but he was young and enterprising; our mate, carpenter, doctor, and four sailors, accompanied him. It was late in the afternoon before they could get back, and really at the hazard of their lives, for the wind had increased to a storm and the sea ran mountain high; we were all very anxious for them, but happily they all returned safe; Mr. Boyd bringing us an account, that there were four passengers on board, amongst whom was poor Hindman, almost terrified to death; but as the ship was a very good one, and they had got up a new mast, we left them, we hope, safe. We spoke the same day with a brig from London to Virginia, and an American ship from Bordeaux to Boston. For these four days past we have had finer weather, but alas no good winds, and no prospect of reaching Boston until the middle of June, if then.
        
        
        
        You will be anxious to know how we have done: really better than my fears. With respect to myself, I have been less seasick than when I crossed before: want of sleep I have suffered more from. Your papa has been very well. But Esther you say, what have you done with her? Yesterday at five, she had a daughter, a poor little starvling, but with special lungs, old nurse Comis is just the thing, never sick, can eat and sleep, at all times, as well as any sailor on board. We got through this business much better than I feared we should. I had for the first time in my life, to dress the little animal, who was buried in its clothes. At present, we seem to want only a good wind. I am almost exhausted, and my patience wearied out; if we had been favoured with a fair wind, we should have got home before this matter took place. Brisler has been much the sickest person on board ship. I expected him to have been half nurse, instead of which, he has wanted constant nursing. I hope and pray, I may never again be left to go to sea: of all places, it is the most disagreeable, such a sameness, and such a tossing to and fro. Our passengers are agreeable; our captain is very clever; our ship very clean. We have many things to be thankful for. Adieu!
        Yours,
        A. A.
      